Citation Nr: 1218975	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-32 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than September 22, 2003, for the grant of service connection for bilateral lower extremity peripheral neuropathy associated with type II diabetes mellitus.

2.  Entitlement to an effective date earlier than October 25, 2004, for special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to December 1963 and from December 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 Regional Office (RO) in Muskogee, Oklahoma rating decision, which granted SMC based on the need for aid and attendance, effective from October 25, 2004.

The Veteran also had a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of this proceeding has been associated with the claims file.

Based on the evidence of record, including the Veteran's statements during the September 2011 hearing, the Board concludes that the issue of entitlement to an effective date earlier than September 22, 2003, for the grant of service connection for bilateral lower extremity peripheral neuropathy associated with type II diabetes mellitus also is before the Board as it is inextricably intertwined with the claim for an earlier effective date for SMC based on the need for aid and attendance.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking compensation benefits for symptoms regardless of how those symptoms are diagnosed or labeled).  In reaching that decision, the Board has considered the Court's holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) that there can be no freestanding claim for an earlier effective date and that a final rating decision could be revised based only on the provision of new and material evidence or reopened based on clear and unmistakable error (CUE).  In this case, as will be discussed in greater detail below, the Board finds that a September 2005 notice of disagreement included both the claims of entitlement to SMC based on the need for aid and attendance and entitlement to an earlier effective date for bilateral lower extremity peripheral neuropathy.  As such, the Court's holding in Rudd is not for application.  Finally, during the September 2011 hearing, the Veteran's representative explicitly waived the right to initial consideration by the agency of original jurisdiction of the issue of entitlement to an earlier effective date for bilateral lower extremity peripheral neuropathy.  Accordingly, the matter on appeal has been recharacterized on the title page of this decision.  Furthermore, given the Veteran's obvious intent that the matter be adjudicated by the Board, the Board finds that the Veteran is not prejudiced by the misclassification of the issue in the prior development and consideration by the agency of original jurisdiction and that the issue may be properly addressed by the Board.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).


FINDINGS OF FACT

1.  A February 22, 2001 statement constituted an informal claim for entitlement to service connection for bilateral lower extremity peripheral neuropathy and was received more than one year following the Veteran's discharge from service. 

2.  A February 22, 2001 statement constituted an informal claim for entitlement to SMC based on the need for aid and attendance and was received more than one year following the Veteran's discharge from service. 

3.  A September 2005 notice of disagreement encompassed both the claims of entitlement to SMC based on the need for aid and attendance and entitlement to an earlier effective date for bilateral lower extremity peripheral neuropathy.

4.  There is no evidence of any earlier formal or informal claim for bilateral lower extremity peripheral neuropathy prior to February 22, 2001.

5.  There is no evidence of any earlier formal or informal claim for SMC based on the need for aid and attendance prior to February 22, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 22, 2001, but not earlier, for the award of SMC based on the need for aid and attendance are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

2.  The criteria for an effective date of February 22, 2001, but not earlier, for the awards of service connection for right and left lower extremity peripheral neuropathy associated with type II diabetes mellitus are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial rating decision that assigned the effective date for SMC based on the need for aid and attendance.  Since the claims as to an earlier effective date are considered "downstream" issues, a specific VCAA notice letter was not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (If, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue).

Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, VCAA letters dated in February 2004, October 2004, and February 2005 satisfied most or all of the above listed notice requirements.  Furthermore, it is clear from the statements of the Veteran and his representative that they understood how to substantiate the claims on appeal.  Thus, any error in the content or timing of notice is nonprejudicial.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA and service treatment records are in the file.  The evidence of record indicates that the Veteran applied for disability compensation benefits from the Social Security Administration (SSA), but that these benefits were denied until such time as the Veteran was eligible for benefits based on age.  As such, the Board finds that remanding the claim to obtain such records would serve no useful purpose.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Private medical records identified by the Veteran have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  The Veteran has been provided multiple VA examinations to determine the current severity of his service-connected disabilities during the period under consideration, including lower extremity peripheral neuropathy, and his eligibility for SMC based on the need for aid and attendance.

Based on the foregoing, VA has sufficiently satisfied its duties to inform and assist the Veteran in the development of his claims, and he is not prejudiced by the Board considering the merits of the claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).


Earlier Effective Date

The Veteran contends that the effective date for the award of SMC based on the need for aid and attendance, and by extension his bilateral lower extremity peripheral neuropathy, should be earlier than the dates currently established.  Specifically, the Veteran claims that what the RO considers to be his initial claim for SMC benefits based on the need for aid and attendance, received by VA October 25, 2004, was incorrectly termed a new claim and actually was encompassed in a claim for special monthly pension benefits first filed in the 1990s.  In essence, the Veteran contends that his service-connected bilateral lower extremity peripheral neuropathy rendered him unable to complete typical activities of daily living from the early 1990s without the aid and attendance of his wife and that the assigned effective dates should reflect that fact.

The effective date of an award of a claim generally is the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2011).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).

In this case, the Veteran separated from active service in May 1971.  He did not submit a claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy or SMC based on the need for aid and attendance or housebound within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.

The Veteran's service treatment records do not indicate lower extremity neurological problems in service, nor does the Veteran claim such problems.  Instead, the Veteran asserts that lower extremity problems began many years after service and by 1993 or 1994 had increased in severity to the point that he required the use of a wheelchair due to an inability to feel his feet and multiple falls.  The medical records indicate a diagnosis of upper extremity neuropathy in December 1993, but do not include a diagnosis of lower extremity neuropathy or radiculopathy.  In June 1994, the Veteran received a diabetic foot examination.  The only neurological problem reported was radiating pain in the left great toe and first metatarsal area.  The examiner assessed neuritis and bunion deformity of the first metatarsalphalangeal joint.  The Veteran subsequently underwent surgery to address these issues.  A March 1996 treatment record noted diabetes mellitus with neuropathy, but did not indicate whether the neuropathy was in the upper extremities, lower extremities, or both.  Subsequent records continued that diagnosis.  

In September 1998, the Veteran filed a claim for special monthly pension benefits.  The claim included a physician's evaluation with a major diagnosis of diabetes mellitus and secondary diagnoses of questionable Barratt's esophagus and arthritis of the left elbow and left knee.  The physician also noted a history of illness that included, degenerative disc disease and spondylosis of C4-C5 and C5-C6, left elbow arthritis, left ulnar neuropathy, spinal stenosis of C4-C5, stroke, disc protrusion at L5-S1, insulin-dependent diabetes mellitus, hypertension, and hyperlipidemia.  As to symptoms, complaints, and functional impairments, the physician listed, in relevant part, fatigue, joint pain, and mobility problems associated with the joints, spine, and feet that also involved neuropathy of the legs and arms.  A contemporaneous letter from the same physician indicated multiple disabling conditions that included hypertension, insulin-dependent diabetes mellitus, neuropathy, congestive heart failure, colonic diverticulitis, arthropathy, degenerative joint disease, and other chronic disabling medical problems.  The letter also noted reports that the Veteran was unable to perform routine daily living activities, including fully dressing himself, cooking, or performing routine outside activities, such as grocery shopping.  The Veteran's wife assisted him with those tasks and the Veteran claimed to be dependent on his wife for this daily routine assistance.

An August 1998 VA treatment record indicated that due to left elbow problems the Veteran might benefit from assistance with activities of daily living at home.

During a September 1999 RO hearing, the Veteran reported lower extremity numbness and balance problems but indicated that his treatment providers had not been able to determine the cause.  The Veteran did indicate that x-rays had showed ankle spurs and knee problems that had required surgery.

The Veteran was afforded a VA examination in October 1999.  At that time, the Veteran reported that his problems included diabetes mellitus, arthritis of the cervical spine, hypertension, left knee weakness, left forearm problems, and a left great toe bunion.  As to his left knee, the Veteran reported that the left knee would collapse once or twice per week while walking for no particular reason.  Physical examination of the left knee and left elbow was normal.  Due to a recent bunionectomy a full examination of the left great toe could not be completed.  The examiner concluded that "this man has no indication that would be suggestive for housebound."

On February 22, 2001, the Veteran submitted a statement indicating that he wished to be reconsidered for service connection for diabetes mellitus, secondary to Agent Orange exposure.  In addition, the Veteran stated, "Because of nerve damage (neuropathy) I am in a wheel chair."

An August 2001 VA treatment record indicated that the Veteran's peripheral neuropathy had progressed to the point that he was told to use a wheelchair for any extended period of time being on his feet.  The Veteran remained able to get up and walk, but was relatively unsteady.  He had fallen a few times and the decision for a wheelchair was dictated by a fear of future falls.  The Veteran had obtained a motorized wheelchair.  The treatment provider diagnosed peripheral neuropathy of both feet, dry skin both heels, and diabetes.  A September 2001 record noted that the Veteran was able to walk from his wheelchair to the office, but included a diagnosis of peripheral neuropathy.

The Veteran was afforded another VA examination in October 2001.  The Veteran reported ongoing treatment for diabetes and "severe peripheral neuropathy."  The Veteran reported that for the previous two years he had been using a wheelchair and now used a motorized wheelchair to travel distances over 100 yards, due to complications of his diabetes.  He claimed to suffer from diabetic neuropathy that caused him to fall because he could not feel his feet.  He also reported pain in the left knee, but that no diagnosis or findings had been made.  In addition, the Veteran had undergone multiple surgeries on his left hand and arm for carpal tunnel syndrome and other problems.  On physical examination, the Veteran was able to perceive the pricking sensation of monofilament testing in both the bilateral upper and lower extremities, but was hyperesthetic in the lower extremities and complained of pain from the pricking, especially in the soles of the feet.  Vibratory sensation also was present.  The examiner's findings included previously diagnosed peripheral neuropathy with minimal positive findings on examination.  The examiner concluded, however, that if truly present the peripheral neuropathy was as likely as not secondary to the diabetes mellitus.

In April 2002, the Veteran submitted a statement in which he indicated that he was permanently wheelchair-bound and had degenerative disc disease, spondylidis [sic] C4-C6, left elbow ulnar neuropathy, spinal skrosis [sic] C4-C5, stroke, disc protrusion at L5-S1, neuropathy of both legs and arms, and sleep apnea.  The Veteran stated that without his wife's help he would not be able to survive and that she dressed him and assisted in attending to the "needs of nature."

An April 2002 evaluation for a lift chair noted that pain and lack of movement made it difficult for the Veteran to get around.  In addition, he stated that he was dependent on his wife for activities of daily living and used a motorized wheelchair or standard walker for shorter distances around the house.  Another April 2002 treatment record noted decreased sensation in the bilateral upper and lower extremities.  Yet another April 2002 treatment record included reports of increased burning and numbness in the right leg.  

A June 2002 rating decision granted entitlement to service connection for diabetes mellitus and assigned an evaluation of 60 percent, effective from May 23, 1995.  A July 2002 treatment record indicated normal sensation in the left foot on monofilament testing and slightly decreased sensation in the right foot.  A September 2002 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected diabetes mellitus, effective from May 23, 1995.  An October 2002 rating decision granted entitlement to special monthly pension based on the need for aid and attendance, effective from September 14, 1998.  The award was based on the Veteran's multiple medical problems that included dysthymic disorder, diabetes, peripheral neuropathy, chronic pain, multiple surgical procedures, sleep apnea, and obesity.  In November 2002, the Veteran submitted a statement wherein he requested that his pending claim for "aid and attendance" be dropped.  Correspondence between the RO and the Veteran's representative indicate that this decision reflected the finding that the Veteran would receive greater benefits from his TDIU than from his special monthly pension.

An April 2003 treatment record noted functional strength in the lower extremities and an ability to ambulate short distances easily, but there was decreased sensation in the feet, consistent with the Veteran's diagnosed peripheral neuropathy.  

In July 2003, the Veteran brought a claim for adapted housing or special home adaptation grant, due to his use of a wheelchair.  The claim was denied in a July 2003 rating decision.  An October 2003 record included notation of diminished sensation in the feet.  

On November 21, 2003, the Veteran's representative submitted a letter requesting entitlement to special home adaptation and/or specially adapted housing.  In addition, the letter noted that the Veteran, "is essentially wheelchair bound due to his diabetic neuropathy of both lower extremities."

In January 2004, the Veteran reported decreased strength and endurance over the previous year.  He indicated that he remained ambulatory for short distances, but used a scooter for longer distances.  The Veteran's lower extremity strength was normal on testing and he was able to walk short distances without difficulty, but there was diminished sensation in the left lateral thigh and calf.  

On March 31, 2004, the Veteran submitted a statement in which he noted that doctors had diagnosed neuropathy of the legs, feet, and hands and supplied the names of the doctors.

An April 2004 diabetic foot examination was normal.  An October 2004 treatment record noted abnormal gait and balance problems.

The Veteran was afforded a QTC examination in August 2004.  The Veteran reported a progressive loss of strength, as well as tingling and numbness, in his legs and hands.  He also had vision problems, congestive heart failure, and skin problems.  Neurologic examination was consistent with peripheral neuropathy, including lower extremity motor function, but abnormal sensation.

On October 25, 2004, the Veteran submitted an examination for housebound status or permanent need for regular aid and attendance.  The Veteran's chief complaint was gait imbalance with diabetic neuropathy.  He stated he was unable to cook, bathe, or feed himself without assistance and could not assist in household chores.  The examiner found paresthesia of the bilateral feet with gait imbalance.  The diagnosis was diabetic neuropathy with gait abnormality and COPD on oxygen.

Bilateral Lower Extremity Neuropathy

As to the bilateral lower extremity peripheral neuropathy claim, the Board notes initially that a March 2005 rating decision granted entitlement to service connection for right and left lower extremity peripheral neuropathy as secondary to his service-connected diabetes mellitus.  The effective date assigned was March 31, 2004.  As noted above, given the intertwined nature of the Veteran's SMC claim and his bilateral lower extremity peripheral neuropathy, the Board finds that the subsequent September 2005 statement from the Veteran's representative that specifically referenced only SMC for aid and attendance or housebound benefits implicitly included disagreement as to the effective date of the Veteran's service-connected bilateral lower extremity peripheral neuropathy.  Given the foregoing and the Veteran's waiver of AOJ consideration, the claim is appropriately before the Board.

Initially, the Board has considered whether the Veteran's effective date of May 23, 1995 for diabetes mellitus also can be applied to the right and left lower extremity peripheral neuropathy.

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The rules for effective dates for disability compensation awarded to Nehmer class members are set forth at 38 C.F.R. § 3.816.  Under that regulation, a Nehmer class member is a Vietnam Veteran who has a covered herbicide disease.  Covered herbicide diseases include Type 2 Diabetes (also known as type II diabetes mellitus or adult-onset diabetes) and acute and subacute peripheral neuropathy.  See 38 C.F.R. § 3.816(b) (2011).  Acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309, Note 2 (2011).

Under 38 C.F.R. § 3.816(c), if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.

38 C.F.R. § 3.816(c).

Also under 38 C.F.R. § 3.816(c), a claim will be considered a claim for compensation for a particular covered herbicide disease if:

(2)(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816(c).

In this case, the Veteran has a "covered herbicide disease" (i.e., diabetes mellitus); however, the Veteran's bilateral lower extremity peripheral neuropathy is not a covered herbicide disease.  In reaching that conclusion, the Board notes that the Veteran's peripheral neuropathy is not acute or subacute as it did not begin within weeks or months of herbicide exposure and resolve within two years.  Indeed, the Veteran's bilateral upper and lower peripheral neuropathy symptoms began multiple years after service and have not resolved to date.  Thus, although the Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1), his bilateral lower extremity peripheral neuropathy is not a "covered herbicide disease" within the meaning of 38 C.F.R. § 3.816(b)(2).  See also 38 C.F.R. §§ 3.307, 3.309 (2011).  

Furthermore, to the extent that service connection for bilateral lower extremity peripheral neuropathy was granted as secondary to diabetes mellitus, this does not provide a basis for an earlier effective date.  In reaching that decision, the Board notes that 38 C.F.R. § 3.816 does not directly address the effective date assigned for claims found to be secondary to one of the covered herbicide diseases.  In general, the Board notes that 38 C.F.R. § 3.310(a) provides that when a disability is found to be proximately due to or the result of a service-connected disease that, "the secondary condition shall be considered a part of the original condition."  That does not mean, however, that the effective date of the secondary condition will necessarily be the same as the original disability.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection under 38 C.F.R. § 3.310(a) requires VA to apply the same rules for effective dates for secondarily service-connected conditions as are applied for directly service-connected conditions.  Ellington v. Nicholson, 22 Vet. App. 141, 144-45 (2007), aff'd 541 F.3d 1364 (Fed. Cir. 2008).  The secondarily service-connected disability does not "relate back" to the "original" claim for service connection of the primary service-connected disability.  Id.  The Court also has held that a grant of secondary service connection is not considered a claim for an increased rating, such that application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.400(o)(2) are unnecessary.  Ross v. Peake, 21 Vet. App. 528, 531-32 (2008).  A claim for increased compensation is one where a veteran asserts that an already service-connected condition has worsened and not where a veteran asserts that he or she has incurred additional disabilities as a result of that service-connected condition.  Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007).  The date when application for that additional disability was made or when that additional disability was acquired or became manifest, if later than the date of the application, necessarily would control the effective date for an award.  Ross, 21 Vet. App. at 533.  As 38 C.F.R. § 3.816 does not address peripheral neuropathy directly or otherwise prescribe the effective date for claims granted secondary to a covered herbicide disease and in light of the foregoing, the Board concludes that an earlier effective date for bilateral lower extremity peripheral neuropathy is not warranted under 38 C.F.R. § 3.816.  

As to otherwise assigning an effective date in accordance with 38 C.F.R. §§ 3.114 and 3.400, the Board acknowledges that records from at least August 1998 note a diagnosis of lower extremity peripheral neuropathy.  In that regard, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.  In this case, entitlement to service connection for bilateral lower extremity peripheral neuropathy was neither granted nor adjudicated until March 2005.  

Moreover, the first statement from the Veteran that can arguably be attributing bilateral lower extremity peripheral neuropathy to his diabetes mellitus and, thus, potentially raising a claim for entitlement to service connection on that basis, was his February 22, 2001 statement wherein he discussed both his diabetes mellitus and his current bilateral lower extremity peripheral neuropathy that was limiting him to use of a wheelchair.  While this statement did not explicitly attribute his current bilateral lower extremity peripheral neuropathy to his diabetes mellitus, in the context of the statement and in light of the specific attribution during the subsequent October 2001 VA examination, the Board affords the Veteran the benefit of the doubt and concludes that the February 22, 2001 statement intended to raise a claim for entitlement to service connection for bilateral lower extremity peripheral neuropathy.  

As noted above, the Veteran's prior statements, including during his May 1997 and September 1999 RO hearings, did not directly attribute any lower extremity peripheral neuropathy to his diabetes mellitus or otherwise to his military service.  In that regard, the Board finds it significant that while the Veteran discussed lower extremity problems on multiple occasions prior to February 22, 2001, there was significant confusion as to whether the symptoms reported were due to peripheral neuropathy or nonservice-connected orthopedic or other problems.  In addition, as will be discussed in greater detail below, the August 1998 medical evaluation submitted in pursuit of a claim for special monthly pension did not explicitly or implicitly raise a claim for entitlement to service connection for bilateral lower extremity peripheral neuropathy.  While the August 1998 medical evaluation included a diagnosis of lower extremity neuropathy, the examination did not specifically attribute the disability to the Veteran's diabetes mellitus or otherwise to service.  The Board also finds that there otherwise is no basis for the assignment of an effective date earlier than February 22, 2001, for the award of entitlement to service connection for bilateral lower extremity peripheral neuropathy.  The claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for that specific benefit.  

As such, an effective date of February 22, 2001, but no earlier, is granted for the award of entitlement to service connection for bilateral lower extremity peripheral neuropathy.

Aid and Attendance 

Compensation at the aid and attendance rate is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002).

The above notwithstanding, under 38 U.S.C.A. § 1521, a veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability or disabilities that are not the result of the Veteran's willful misconduct is to receive VA pension.  38 U.S.C.A. § 1521(a) (West 2002).  Additionally, 38 U.S.C.A. § 1521 provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran (1) is in need of regular aid and attendance, or (2) has a disability rated as permanent and total and either has an additional disability or disabilities ratable at 60%, or is permanently housebound.  38 U.S.C.A. § 1521(d), (e); see also 38 C.F.R. § 3.351(a)-(d) (2011).

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Specifically, a veteran is considered to be in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c).

Determinations regarding the need for aid and attendance for pension or compensation purposes must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In this regard, the particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  See 38 C.F.R. § 3.352(a).  In determining whether the Veteran is in need of aid and attendance, consideration is to be given to such factors as: (1) inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  See id.  The Board notes that it is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Id.  Rather, it is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.

A determination that the Veteran is "bedridden" will also be a proper basis for finding that the Veteran is in need of aid and attendance.  See 38 C.F.R. § 3.352(a).  "Bedridden" is defined as that condition which, through its essential character, actually requires that the Veteran remain in bed.  Id.  In this regard, the Board notes that the fact that the Veteran has voluntarily taken to bed, or that a physician prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure, will not suffice.  Id.  Moreover, a determination that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that the Veteran's condition is such as would require him or her to be in bed.  Id.

The Board also highlights that the performance of the necessary aid and attendance service by a relative of the beneficiary, or other member of his or her household will not prevent the granting of the additional special monthly pension or compensation allowance.  See 38 C.F.R. § 3.352(c).

If the Veteran does not qualify for the increased benefits of aid and attendance, increased compensation benefits may still be payable to the Veteran if he has a single permanent disability rated as 100 percent disabling, and (1) has additional disability/disabilities independently ratable at 60 percent, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or (2) is "permanently housebound" by reason of disability/disabilities.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).  A veteran is considered to be "permanently housebound" when he or she is substantially confined to his or her dwelling and the immediate premises, or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability/disabilities and resultant confinement will continue throughout the Veteran's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).  In this regard, the Board highlights that the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all.  Hartness v. Nicholson, 20 Vet. App. 216, 222 (2006); see also Howell v. Nicholson, 19 Vet. App. 535 (2006) (holding that leaving one's house for medical purposes cannot, by itself, serve as the basis for finding that one is not "substantially confined" for special monthly compensation and/or housebound benefits).

Additionally, a veteran is entitled to special monthly pension based on housebound status if (1) he or she is 65 years of age or older, (2) meets the service criteria of 38 U.S.C.A. § 1521(j) (i.e., he or she has 90 days of wartime service), and (3) possesses a disability that is independently ratable at 60 percent or more, or is considered "permanently housebound" as defined under 38 U.S.C.A. § 1502(c).  See 38 U.S.C.A. § 1513(a).  In other words, when the Veteran is 65 or older, the requirement under 38 U.S.C.A. § 1521(e) that the Veteran have a disability that is "permanent and total" is excluded.  Hartness v. Nicholson, 20 Vet. App. 216 (2006); see also Chandler v. Shinseki, 24 Vet. App. 23, 31 (2010) (en banc) (holding that a showing of permanent and total disability (i.e., a 100 percent rating) is not necessary for the award of increased pension benefits once the Veteran reaches age 65, as long as the remaining requirements of 38 U.S.C.A. § 1521(e) are met).

In this case, the Veteran filed for aid and attendance benefits in September 1998.  This claim, however, was for special monthly pension based on nonservice-connected disabilities.  As outlined above, special monthly pension benefits are awarded based on the need of regular aid and attendance or a nonservice-connected disability rated as permanent and total and either an additional nonservice-connected disability or disabilities ratable at 60 percent, or when the Veteran is permanently housebound.  Thus, a claim for special monthly pension does not inherently raise a claim for service connection or for SMC based on the need for aid and attendance.  In this case, the September 1998 claim for special monthly pension benefits clearly did not raise a claim for SMC.  While the August 1998 medical evaluation on which the claim was based noted many disabilities, at no point in the document did the physician or the Veteran attribute these disabilities to the Veteran's military service.  As the Veteran's current SMC has been awarded based on the Veteran's now service-connected lower extremity peripheral neuropathy the Board finds it highly significant that there was no medical evidence at the time explicitly linking the Veteran's lower extremity peripheral neuropathy to his diabetes mellitus or otherwise to his military service.  While the Board acknowledges the March 1996 and subsequent diagnoses of diabetes mellitus with neuropathy, these diagnoses did not indicate whether the neuropathy was of the upper extremity, lower extremity, or both and the August 1998 medical evaluation certainly did not attribute the lower extremity peripheral neuropathy to diabetes mellitus or otherwise to service.  In addition to diabetes mellitus, the August 1998 medical evaluation also included a diagnosis of disc protrusion at L5-S1 (for which service connection previously has been denied), which had been suggested at times as a potential cause of his lower extremity peripheral neuropathy.  

Subsequent medical and lay evidence clearly shows that the September 1998 claim for special monthly pension was not a claim for service connection for lower extremity peripheral neuropathy or SMC.  As discussed, during his September 1999 RO hearing the Veteran indicated that his medical treatment providers were uncertain as to the basis of his lower extremity numbness and balance problems.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a veteran was competent to report a contemporaneous medical diagnosis).  Moreover, in an October 1999 VA examination for his special monthly pension claim, the Veteran attributed some measure of his falls to left knee problems, stating that the knee would give out once or twice per week and result in falls.  During that same examination, the examiner also concluded that the Veteran had no evidence to indicate that he was housebound.  Moreover, at that time the Veteran did not claim lower extremity peripheral neuropathy nor did the examiner diagnose lower extremity peripheral neuropathy.

As the Veteran's initial September 1998 special monthly pension claim and near contemporaneous statements clearly did not raise a claim for service connection for lower extremity peripheral neuropathy or SMC based on the need for aid and attendance, the Veteran's contention that the effective date for SMC based on the need for aid and attendance should be September 14, 1998 or earlier is without merit.  See 38 U.S.C.A. § 1114(l).

The Board has considered whether the Veteran's statements during his September 1999 RO hearing constituted an informal claim for SMC based on the need for aid and attendance.  While the Board acknowledges that the Veteran attributed his need for aid and attendance in large degree to his inability to walk long distances and to his falls, the Veteran did not attribute these problems to lower extremity peripheral neuropathy.  Indeed, the Veteran indicated that his treatment providers were uncertain as to the precise cause of his problems.  While the Board acknowledges that there was a previous diagnosis of lower extremity peripheral neuropathy of record, again, this diagnosis had not been attributed to the Veteran's diabetes mellitus or otherwise to service.  Given the Veteran's numerous health problems, including knee, toe, and other joint problems and his prior and contemporaneous statements, the Board finds that the statements during the September 1999 RO hearing did not constitute an informal claim for SMC based on the need for aid and attendance.  See id.

Furthermore, December 2000 and January 2001 statements did not address lower extremity peripheral neuropathy.  

By contrast, the Veteran's statement received on February 22, 2001 discussed his diabetes mellitus and lower extremity peripheral neuropathy and also specifically attributed his confinement in a wheelchair solely to his lower extremity peripheral neuropathy for the first time.  Given the Veteran's prior statements of record attributing his need for aid and attendance benefits to his confinement to a wheelchair and his attribution of such confinement solely to a subsequently service-connected disability on February 22, 2001 (i.e. bilateral lower extremity peripheral neuropathy), the Board finds that this statement constituted a clear intent to raise a claim for SMC based on the need for aid and attendance.

The Board also finds that there is no basis for the assignment of an effective date earlier than February 22, 2001, for the award of SMC based on the need for aid and attendance.  In this case, the record shows that the original claim for aid and attendance benefits due solely to a current or subsequently service-connected disability was the Veteran's claim received by the RO on February 22, 2001, more than one year after his separation from service.  Moreover, the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for this specific benefit.  

As such, an effective date of February 22, 2001, but no earlier, is granted for the award of SMC based on the need for aid and attendance.



ORDER

Entitlement to an effective date of February 22, 2001, but not earlier, for the award of SMC based on the need for aid and attendance is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an effective date of February 22, 2001, but not earlier, for the awards of service connection for right and left lower extremity peripheral neuropathy associated with type II diabetes mellitus is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


